Citation Nr: 0332022	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-19 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected schizophrenia, undifferentiated type, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Wills, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran had active service from June 1976 to April 1979.  
He was granted service connection for a schizophrenia in a 
December 1980 rating decision; a 30 percent disability rating 
was assigned.

In September 2001, the RO received the veteran's claim for an 
increased disability rating for the service connected 
schizophrenia.  In a February 2002 rating decision, the RO 
continued the previously assigned evaluation of schizophrenia 
at 30 percent disabling.  The veteran disagreed with the 
February 2002 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 2002.

Issues not on appeal

In a July 2002 rating decision, the RO denied the veteran's 
claims of entitlement to service connection to hypertension 
and diabetes mellitus.  To the Board's knowledge, the veteran 
has not disagreed with that decision.  Consequently, those 
issues are not on appeal and will be discussed no further 
herein.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.302 (2003); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [a notice of disagreement initiates appellate 
review in the VA administrative adjudication process].





FINDING OF FACT

The veteran's service connected schizophrenia is manifested 
by complaints of occasional visions, feelings of being 
depressed, difficulty sleeping, with some difficulty in 
social, occupational or school functioning, with a recently 
assigned GAF score of 61-70.    


CONCLUSION OF LAW

The criteria for a rating disability higher than a 30 percent 
disability rating for schizophrenia have not been met.  38 
U.S.C.A. § 1155 (West 2003); 38 C.F.R. 
§ 4.130, Diagnostic Code 9204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected schizophrenia.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA altered the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

As discussed, the concept of a (not) well-grounded claim has 
been eliminated. The current standard of review for all 
claims is now as described below.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 
1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
veteran but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The veteran was notified by the February  2002 rating 
decision, and by the September 2002 statement of the case 
(SOC) of the pertinent law and regulations and the need to 
submit additional evidence on his claim.  In the SOC, the RO 
included a detailed description of the rating criteria 
applicable to schizophrenia and described why the evidence 
did not support a higher rating.  

Most significantly, a letter was sent to the veteran by the 
RO in November 2001 which informed the veteran as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In July 2002, the RO sent the veteran another detailed letter 
which explained what the RO had done to assist him and what 
was still required of him.    

The Board notes that, even though the two VCAA letters 
requested a response preferably within 30 days, it notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).

The Board concludes that the VCAA notification letters sent 
to the veteran in November 2001 and in July 2002 are legally 
sufficient.  The Board is aware that the Federal Circuit has 
held that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are 
invalid to the extent they provide a claimant "not less than 
30 days" to respond to a VCAA notification letter because 
the regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003).  In this case, 
however, the letters sent to the veteran expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Therefore, he was notified properly of his statutory rights.

Moreover, in the PVA case, the Federal Circuit was concerned 
with the "premature denial" of a claim before the one-year 
period for submitting evidence had expired.  In other words, 
the Federal Circuit wanted to ensure that a claimant had 
sufficient time to submit evidence before an adjudication was 
made.  Here, the veteran has had two years to submit evidence 
in support of his claim, which was filed in September 2001.  

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions that he had more time to submit evidence.  No 
additional evidence appears to be forthcoming, and it has 
been more than a year after he was furnished the VCAA notice 
letters in November 2001 and in July 2002.  Since this 
claimant has, as a matter of fact, been provided at least one 
year to submit evidence after the VCAA notification, and it 
is clear that he has nothing further to submit, the 
adjudication of his claims by the Board will proceed.  It 
appears pointless to require the veteran and VA to wait still 
longer to complete adjudication of this appeal when it is 
clear that no additional evidence is forthcoming.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 C.F.R. § 3.159. 

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO requested and obtained the veteran's 
treatment records from VA Medical Center in Chicago, 
Illinois.  The veteran was afforded a VA examination in 
December 2001.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained, and the veteran and his representative have 
identified no such evidence.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The veteran stated in his VA form 9 that 
he did not want a personal hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2003); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Rating psychiatric disabilities

The evaluation of a mental disorder should include 
consideration of the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
claimant's capacity for adjustment during periods of 
remission and the rating assigned should be based on all the 
evidence that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. 38 C.F.R. § 
4.126(a) (200e).

The Board additionally observes that the Court in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) issued important guidance 
in the application of the current psychiatric rating 
criteria.  The Court stated that the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating.  The Court stated that 
the analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme.  
Consistent with the foregoing, the Court also found it 
appropriate for a rating specialist to consider factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See also 38 C.F.R. § 
4.21 (2003) [it is not expected, especially with the more 
fully described grades of disabilities, that all cases will 
show all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases]. 

Specific schedular criteria

Under Diagnostic Code 9204 [schizophrenia], the following 
levels of disability are included.

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9204 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].



Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.   See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

A review of the veteran's VA claims folder reveals that the 
veteran experienced what were described as psychotic episodes 
requiring hospitalization in October 1977 and again in 
February 1979.  The first time, he was convinced that the 
people of the state of Kansas were "evil" and out to get 
him.  The second time, he claimed to have supernatural powers 
and spoke French inappropriately.  He was separated from 
military service due to psychiatric illness.  As noted in the 
Introduction, he was service connected for schizophrenia 
shortly after leaving service.

The veteran was hospitalized at a VA facility for a period of 
five days in October 1990.  His chief presenting complaints 
were anger and fear of losing control.  He was noted to be 
paranoid and was started on medications.  He left the 
hospital against medical advice.

Of record is a report of a May 2000 VA psychiatric 
examination.  The veteran reported no psychiatric 
hospitalizations since the one in 1990 and indicated that he 
was not taking any medications for his schizophrenia.  The 
examiner noted that the veteran's answers were coherent and 
relevant, although lacking in spontaneity.  His mood was one 
of depression.    He denied hallucination and reported 
delusional thinking, auditory hallucinations and suicidal 
thoughts in the past.  He was able to maintain personal 
hygiene, and his memory was good.  The diagnosis was 
schizoaffective disorder.  GAF was 50.  

Treatment reports from the VA Medical Center in Chicago, 
Illinois show that in November 2000 the veteran reported he 
was not on medications nor was not being followed for his 
schizophrenia.  In June 2001 the veteran reported that he 
occasionally had visions, he could not specify the frequency 
of those visions, but denied that they were daily.  The 
veteran denied visual or auditory hallucinations, delusions 
or paranoia.  The veteran did state that his last symptom of 
paranoia occurred about six months earlier.  VA treatment 
reports reveal that the veteran indicated that he felt 
depressed, that things were not going well, he had trouble 
sleeping.  The treatment records also reveal that veteran 
denied any violent tendencies towards others or himself, 
currently or in the past.

In a December 2001 VA psychiatric examination report, the 
examiner noted that the veteran denied any hospitalization 
for any emotional problems since his last examination in May 
2000.  The veteran also denied that he experienced episodes 
of feeling unnecessarily suspicious, grandiosity, euphoria, 
thinking he can read other people's thoughts, another 
person's mind or vice versa to the ides of reference or that 
his thoughts were controlled by powers outside of himself.  
The veteran also stated that, "I am still trying to get over 
the death of my girlfriend," who had died in November 2000.  
The veteran informed the examiner that he takes Risperdal and 
that has been very helpful.   The veteran also stated that he 
did not want be around a lot of people and had not worked for 
twelve months. The examiner noted that the veteran was 
dressed in many layers, almost overdressed for the weather; 
the veteran's manner was very pleasant and he smiled easily, 
his speech was soft and affect was appropriate to content.  
The examiner found that the veteran was oriented to time, 
place, person and date and that he did not have any 
perceptual disorder or delusional thinking.  The diagnosis 
was schizophrenic disorder, residual.  The examiner assigned 
a GAF score of 61 to 70.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected schizophrenia, which is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9204 (2003).  He essentially contends that the level of 
impairment caused by his schizophrenia is more severe than is 
contemplated by the currently assigned 30 percent rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9204 [schizophrenia].  The 
veteran has been diagnosed as having schizophrenia, the Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9204.

Schedular rating

As discussed by the Board above, the currently assigned 30 
percent disability rating is indicative of schizophrenia 
symptomatology which is productive of occupational and social 
impairment with occasional decrease in efficiency, although 
generally functioning satisfactorily, due to symptoms such as 
depressed mood anxiety, chronic sleep impairment and memory 
loss.  In order for a 50 percent disability rating to be 
assigned, the following criteria must be met or approximated: 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board has carefully reviewed the medical reports and 
other evidence of record. The evidence supports the finding 
that the veteran's diagnosis of schizophrenia is manifested 
by complaints of occasional visions, feelings of being 
depressed and difficulty sleeping, with some difficulty in 
social, occupational or school functioning.  These symptoms 
and overall functioning are generally congruent with the 
currently assigned 30 percent rating.  

The evidence of record, which includes the reports of recent 
VA psychiatric examinations in May 2000 	and in December 2001, 
as well as VA outpatient treatment reports, indicates that 
there have been no psychiatric hospitalizations since 1990.   
The veteran does not receive outpatient therapy; he is taking 
prescribed medication, reportedly with good effect.  Although 
there is a past history of bizarre behavior and other 
problems, the recent evidence appears to indicate that most 
of these symptoms do not currently exist.  The veteran's 
chief complaint currently appears to be depression.    

The question which must be answered is whether the veteran's 
schizophrenia symptomatology more nearly approximates that 
which would allow for the assignment of a 50 percent rating.  
As noted above, the veteran's schizophrenia symptoms include 
insomnia, nightmares, depression and avoidance of crowds.  A 
review of the medical records indicates that the veteran does 
not have psychiatric symptomatology such as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; and impaired abstract thinking.  On the contrary, 
his speech has been described as coherent and relevant and 
retention and recall appeared to be normal.  The December 
2001 examiner observed no problems abstracting.  Thus, there 
is evidence that a number of the specific schedular criteria 
are not met. 

On the other hand, other schedular criteria are arguably met.  
There is some evidence of flattened affect and disturbances 
of mood.  The veteran has been described as being depressed, 
the May 2000 examiner noted that his answers lacked 
spontaneity and an August 2001 VA outpatient treatment record 
described his mood and affect as being flat.  There is also 
evidence of difficulty in establishing effective work and 
social relationships.  The veteran is currently unemployed 
and evidently has not been consistently employed for a number 
of years.  However, there is no objective evidence that his 
unemployment is due to his service-connected schizophrenia.  
He lives alone, although this appears to be due to the death 
of his girlfriend.  It appears that his social contacts are 
limited and he has expressed dissatisfaction with his social 
life, although this appears to be due to lack of funds.  See 
the reports of both the May 2000 and the December 2001 VA 
examinations.    

As discussed above, the Board's deliberations are not limited 
to the schedular criteria.  See Mauerhan, supra.  The Board 
has thus looked at the evidence in order to gain an 
understanding of the disability picture in its entirety.  As 
indicated above, there have been no hospitalizations recently 
and no ongoing outpatient treatment.  Moreover, the most 
recently assigned GAF score of 61-70 is consistent with mild 
symptoms.   The GAF score of 50 assigned in May 2000 is 
consistent with severe symptoms, although there is little in 
the remainder of the May 2000 psychiatric evaluation to 
support this GAF score.

After having carefully considered the matter, the Board 
believes that the preponderance of the evidence does not 
support the assignment of a 50 percent or higher disability 
rating.  In so concluding, the Board acknowledges evidence 
which is arguably in the veteran's favor, which has been 
discussed above.  However, the greater weight of the 
evidence, including the report of the December 2002 VA 
examination, which is both more recent and more detailed than 
the May 2000 examination report, indicates that the veteran's 
psychiatric symptomatology is mild or at worst is moderate.  
Consequently, the Board finds that the disability picture for 
the veteran's service-connected schizophrenia does not more 
nearly approximate the criteria for a 50 percent evaluation.

The Board observes in passing that the record does not 
contain any significant evidence which is supportive of the 
assignment of a 70 percent to 100 percent rating.  Although 
there is evidence of an inability to establish and maintain 
effective relationships, one of the criteria for a 70 percent 
rating, this has been dealt with above and in any event even 
if such were to be conceded its existence would be far 
outweighed by evidence suggestive of other symptomatology 
required for such rating. 

In summary, for the reasons stated above, the Board finds 
that the evidence does not support an increased disability 
rating for schizophrenia.  The veteran's claim of entitlement 
to an increased rating for schizophrenia is accordingly 
denied.

ORDER

Entitlement to an increased evaluation for schizophrenia is 
denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



